      Case 1:20-cv-02245-EGS-GMH Document 74 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                   Plaintiff,
                                                   Civil Docket No. 1:20-cv-02245-EGS-GMH
        v.

 CHAD WOLF, Acting Secretary of Homeland
 Security, et al.,

                   Defendants.


                                            ORDER

       Upon consideration of Defendants’ Motion to Vacate Deadline for Defendants to Answer

or Otherwise Respond to Complaint and to Set Schedule for Joint Status Report, and for good

cause shown, the Motion is hereby GRANTED.

       Accordingly, it is hereby ORDERED that the deadline for Defendants to answer or

otherwise respond to Plaintiff’s Complaint, ECF No. 1, is vacated; and

       it is further ORDERED that the parties shall file a joint status report within fourteen days

from the date of issuance of this Court’s order on Plaintiff’s Motion for Classwide Preliminary

Injunction, ECF No. 15.



                                                                           Digitally signed by
                                                                           G. Michael Harvey
                                                                           Date: 2020.10.14
Dated: _____________                                                       08:48:24 -04'00'
                                                         ___________________________
                                                         G. MICHAEL HARVEY
                                                         United States Magistrate Judge
